Order entered April 16, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-11-01594-CR

                              DAMON ROBERTSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-17405-K

                                            ORDER
       On February 25, 2013, appellant, who is represented by counsel, filed a pro se motion to

file a supplemental brief.    Because he is not entitled to hybrid representation, we denied

appellant’s motion by order dated February 28, 2013. See Rudd v. State, 616 S.W.2d 623 (Tex.

Crim. App. [Panel Op.] 1981). On March 14, 2013, appellant filed an objection to our ruling and

on April 4, 2013, he filed a motion requesting we rule on his objection. In both the objection and

motion, appellant asserts that the language in article 1, section 10 of the Texas Constitution and

article 1.05 of the Texas Code of Criminal Procedure providing that an accused “shall have the

right of being heard by himself, or counsel, or both” in fact entitles him to hybrid representation.

However, as noted by the Texas Court of Criminal Appeals in Landers v. State, 550 S.W.2d 272,
278 (Tex. Crim. App. 1977), this language has consistently been interpreted “to allow an accused

and his counsel to be heard at trial in appropriate situations, but not to expand or alter the right to

counsel or in any way give the accused the right to hybrid representation.”          Accordingly, we

DENY appellant’s March 14th objection and April 4th motion.




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     PRESIDING JUSTICE